Citation Nr: 9914403	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-32 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1972.  

Historically, service connection for a bilateral knee 
disability was denied in a July 1997 Board of Veterans' 
Appeals (Board) decision.  The veteran attempted to reopen 
the claim for service connection for a bilateral knee 
disability in June 1997.  This appeal arises from an October 
1997 rating decision, which denied service connection for 
bilateral knee disability based on a finding that the claim 
was not well grounded.  In July 1998, the Board remanded the 
case for a hearing before the Board at the RO.  In August 
1998, the veteran withdrew his request for such a hearing.  
The RO has returned the appeal to the Board for further 
appellate action. 


FINDINGS OF FACT

1.  Service connection was previously denied for a bilateral 
knee disability in a July 1997 Board decision.  

2.  Military medical records showing treatment for stress 
fractures of the upper tibial areas of both legs in November 
and December 1972 have been associated with the record since 
the 1997 Board decision; this evidence was not previously 
considered and must be considered in order to fairly decide 
the merits of the claim.  

3.  The record does not contain competent evidence of a nexus 
between a current disability of either knee and injury or 
disease during the veteran's active service. 


CONCLUSIONS OF LAW

1.  The veteran has presented new and material evidence to 
reopen the claim for service connection for a bilateral knee 
disability.  38 U.S.C.A. § 1110, 1131, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  

2.  The veteran's claim for service connection for a 
bilateral knee disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, service connection for a bilateral knee 
disability was denied in a July 1997 Board decision based on 
a conclusion that the claim was not well grounded.  The Board 
at that time found that the veteran's service medical records 
were negative for knee disabilities; then-current medical 
evidence did not show the existence of a knee disability; and 
no medical evidence showed a relationship between knee 
disability and service.  In essence, the Board concluded that 
the veteran's claim for service connection was not plausible.  
That determination is final.  38 U.S.C.A. § 7105.  

The initial question before the Board is whether the veteran 
has submitted new and material evidence to reopen his 
previously-denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In the veteran's case, the RO, in essence, appeared to reopen 
the veteran's claim for service connection bilateral knee 
disability, as it reviewed the veteran's claim de novo in its 
October 1997 rating.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed the provisions of 38 U.S.C.A. §§ 5108 and 7104 
to require the Board itself to determine whether new and 
material evidence has been presented before it can reopen a 
claim and readjudicate and issues going to the merits of the 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.

The Board has reviewed the evidence received into the record 
since the July 1997 Board decision.  Military medical records 
dated in November and December 1972 showing treatment for 
stress fractures of the upper tibial area were received by 
the RO in June 1997, but were not before the Board when it 
made its July 24, 1997, decision.  The Board finds that this 
information was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the case.  In view of the foregoing, the Board finds 
that new and material evidence has been received to reopen 
the claim for service connection for bilateral knee 
disability.  

Once new and material evidence has been received, the claim 
must be reviewed on the basis of all the evidence, both the 
old and the new.  Manio, supra.  We begin this process 
initially by reaching a determination as to whether or not 
the veteran's claim is well grounded.  See Winters v. West, 
12 Vet. App. 203 (1999).  The Board notes that the RO, in 
denying the claim in connection with the current appeal, 
considered the claim to be not well grounded.  Consequently, 
there is no prejudice to the veteran in the Board making a 
determination concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has bilateral knee disability 
related to his active service and has provided testimony 
consistent with these contentions.  However, he is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for bilateral knee disability.  

The veteran satisfies the initial criterion for a well-
grounded claim in that his post service treatment records 
have been remarkable for arthralgias in both knees.  The 
report of the most recent VA examination, conducted in 
November 1998, shows that spurring was identified in the 
right knee and restricted motion and pain was demonstrated in 
both knees.  

The veteran also satisfies the second criterion for 
establishing a well-grounded claim as he has produced 
military medical records showing that he was treated for 
stress fractures of the upper tibial area in November and 
December 1972.  

However, the veteran's claim must fail as he has not produced 
competent medical evidence to show a nexus between current 
disability and injury or disease noted during his active 
service.  Initially, I note that reports of private treatment 
show that he sustained intercurrent injury to the knees in 
1995 in a fall.  These records also contain a January 1995 
entry, which shows that the veteran reported that he 
fractured his knee caps years ago in the Marine Corps, and 
which contains a diagnostic impression of probable 
osteoarthritis of the knees from remote injury.  The 
notation, however, does not specify the remote injury.  
Besides the reported fracture of the kneecaps, the note 
mentions a motor vehicle accident during the previous year.  
Without further specificity concerning the "remote injury," 
the Board concludes that this entry does not provide medical 
evidence of a nexus between injury during the veteran's 
active miliary service and a current disability.  

Competent medical evidence of record has been unfavorable to 
the veteran's claim.  The report of the November 1998 
contains the medical opinion that the veteran's current knee 
symptoms are not related to stress fractures of the tibia in 
service.  In view of the foregoing, I conclude that the 
veteran has not presented a well-grounded or plausible claim 
with respect to service.  Consequently, no duty to assist the 
veteran is required under the provisions of 
38 U.S.C.A. § 5107.  However, there is no indication that the 
record is incomplete.  

Under 38 U.S.C.A. § 5103(a), VA should advise the claimant of 
the evidence necessary to complete his application.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  This obligation 
was successfully completed by the RO in its statement of the 
case.  Likewise, the Board's discussion above informs the 
veteran of the requirements for the completion of his 
application for the claims for service connection.  Unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make his claim well grounded.


ORDER

New and material evidence has been received to reopen the 
veteran's claim for service connection for a bilateral knee 
disability.  The claim for service connection for a bilateral 
knee disability is not well grounded.  The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

